DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the coloring agent includes 80% by mass or more of the phthalocyanine pigments, and the content of the phthalocyanine pigment having Al as a central metal among the phthalocyanine pigments is 30% by mass or more”.  See lines 5-7.  However, the limitation "the phthalocyanine pigments" in lines 5-6 and again in line 7, which appears to be a reference to a set of pigments which may be distinct from “the phthalocyanine pigment having Al as a central metal atom”, has insufficient antecedent basis in the claim.
Specifically, while claim 1 does provide antecedent basis for “a phthalocyanine pigment having Al as a central metal” (see line 2), it does not provide antecedent basis for any other phthalocyanine(s) which apparently may optionally be present, as implied by “the content of the phthalocyanine pigment having Al as a central metal among the phthalocyanine pigments is 30% by mass or more”, but are also 

3.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the yellow coloring agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, 8, 11-15 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being by us 2010/0039028 to Suzuki et al. [reference 1 of the Information Disclosure Statement filed 11/20/18] (Suzuki).

With regard to claim 5, the aluminum phthalocyanine pigment is preferably a compound represented by the following Structural Formula (I), wherein X corresponds to the ligand L of the present invention.  See paragraphs [0047]-[0050].  Regarding claim 7, Pigment Derivative “a” has an azo-based skeleton.  See Table 1.  With regard to claim 8, the exemplify compositions further comprise epoxy resin EHPE-3150 (i.e. a multi-functional cycloaliphatic epoxy resin) as a curable compound, and multiple 
With respect to claim 15, the colored photosensitive composition is patterned into a color filter (i.e. a cured film) by a process comprising the steps of coating the colored photosensitive composition on a substrate to form a coated layer, prebaking the coated layer at a temperature from about 50 C to about 140 C, pattern-wise exposing the coated layer, and developing the exposed layer at a temperature or 20 C to 30 C.  See paragraphs [0379]-[0411].  The Examiner notes that these are all the steps required by the presently claim invention, and all these steps are to be performed at a temperature of 140 C or less.  Suzuki also teaches that after the development process, rinsing treatment may be performed to remove excess developer solution by washing, followed by drying, and further followed by heat treatment (post-baking) to achieve thorough curing.  Post-baking is usually performed at 100 C to 250 C (i.e. even if the post-baking step of Suzuki is performed, it is disclosed that it may be conducted at temperatures of less than 180 C).

5.	Claim(s) 1-8 and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-247588 [reference 2 of the Information Disclosure Statement filed 8/30/19] (JP ‘588).
	JP ‘588 discloses a coloring composition for a color filter having excellent dispersibility and dispersion stability and also preventing reduction in contrast ratio over time when used for a color filter; a photosensitive coloring composition; and a color filter using it.  The coloring composition for a color filter containing a colorant, a binder resin and an organic solvent, which is characterized in that the colorant contains an aluminum phthalocyanine pigment represented by the general formula (2A) or the general formula (2B) and a pigment having an acidic group amount of 100 to 600 µmol/g.  See the 2 ligand] and 1.8 parts colorant (P-1) [C.I Pigment Green 58, a phthalocyanine pigment], or 100% by weight by mass phthalocyanine pigments (i.e. of all types), wherein the content of the phthalocyanine pigment having Al as a central metal among the phthalocyanine pigments is [7.2/(7.2 + 1.8) x 100 = 80% by mass).  Additionally, the composition of Example 16 further comprises a Dye Derivative 2 (i.e. a basic derivative having an azo-based skeleton).  See Example 16; Tables 1, 4 and 5; and paragraphs [0067] and [0222] of the computer-generated translation included with this Office Action.  A photosensitive coloring composition is prepared by mixing the coloring composition with an acrylic resin solution (e.g. comprising dipentaerythritol hexacrylate/pentaacrylate mixture, corresponding to the curable compound of the present invention), a photopolymerization initiator, and a solvent.  See paragraphs [0236]-[0237] and Table 7 of the computer-generated translation.
Regarding claim 6, Example 16 contains no yellow coloring agent, as set forth above.  With regard to claim 8, the coloring composition may comprise a thermosetting epoxy resin and a curing agent.  See paragraphs [0094] and [0135] of the computer-generated translation.  With regard to claim 10, it is the position of the Examiner that the statement “used for forming pixels in a cyan color” is a statement of intended use for the curable coloring composition, and does not provide a patentable distinction between the curable compaction of the present invention and the curable composition of the prior art, both of which comprise blue/green phthalocyanine pigment(s).  Regarding claims 11-14, the coloring composition is disclosed for manufacturing a color filter of a color liquid crystal display or a color imaging tube element.  See paragraph [0001] of the computer-generated translation.

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of 2010/0039028 to Suzuki et al. (Suzuki) or JP 2012-247588, as applied above to claims 1, 2, 5, 7, 8, 11-15 and 18, or to claims 1-8 and 10-14, respectively, and further in view of WO 2015/025689 (WO ‘689), utilizing US 2016/0139505 to Taguchi et al. [reference 1 of the Information Disclosure Statement filed 8/30/19] (Taguchi) as an English-language equivalent.
The disclosures of Suzuki and JP ‘588 are discussed above in paragraphs 4 and 5, respectively.  However, neither Suzuki nor JP ‘588 discloses an embodiment wherein their photopolymezation initiator(s) comprises a photopolymerization initiator A having a light absorption coefficient at 365 nm of 1.0 x 103 mL/gcm or more in methanol, and a photopolymerization initiator B having a light absorption coefficient at 365 nm of 1.0 x 102 mL/gcm or less and a light absorption coefficient at 254 nm of 1.0 x 103 mL/gcm or more in methanol, or a method for producing a cured film carried out a temperature of 180 C or lower though all steps comprising performing exposure after formation of the pattern.  
WO ‘689/Taguchi discloses a photosensitive coloring composition of the present invention including a polymerization initiator (a) with an absorption coefficient at 365 nm in methanol of 1.0 x 103 mL/gcm or more, a polymerization initiator (b) with an absorption coefficient at 365 nm in methanol of 1.0 x 102 mL/gcm or less and an absorption coefficient at 254 nm in methanol of 1.0 x 103 mL/gcm or more, a compound (c) which has an unsaturated double bond, an alkali-soluble resin (d), and a coloring material (e), in which, in the total solid content of the photosensitive coloring composition, the content of the polymerization initiator (a) is 1.5 mass % to 10 mass % and the content of the polymerization initiator (b) is 1.5 mass % to 7.5 mass %.  See the abstracts.  The method for producing the color filter of WO ‘689/Taguchi has a step of forming a photosensitive coloring composition layer on a substrate using 
Specifically, the photosensitive coloring composition layer which is formed on the substrate is preferably heated (pre-baked).  The heating is preferably performed at 120 C. or less (exemplified as 100 C, see paragraph [0574]-[0578] of Taguchi, which is the maximum temperature attained during production of the cured pattern film).  The developing temperature is generally 20 C to 30 C.  Taguchi teaches that by exposing the photosensitive coloring composition layer in the two phases, before the step of development and after the step of development, it is possible to appropriately cure the photosensitive coloring composition by the first exposure and it is possible to substantially cure the entirety of the photosensitive coloring composition by the next exposure.  As a result, even under low temperature conditions of approximately 210 C without post-baking (exemplified as 100 C maximum temperature, as noted above), it is possible to improve the curing property of the photosensitive coloring composition and it is possible to make the solvent resistance of the color filter favorable and to  suppress residual color mixing.  Post-baking other than in the steps described above may be performed; however, from the view point of making the light emitting sources of a liquid crystal display device organic EL or making the photoelectric conversion film of an image sensor an organic material, the post-baking is preferably performed at a temperature of 120 C or less.  See paragraphs [0454]-[0484] of Taguchi.
3 mL/gcm or more, a polymerization initiator (b) with an absorption coefficient at 365 nm in methanol of 1.0 x 102 mL/gcm or less and an absorption coefficient at 254 nm in methanol of 1.0 x 103 mL/gcm or more, as taught by WO ‘689/Taguchi, as the photoinitiators(s) of either one of Suzuki or JP ‘588 because it is taught that this combination of photopolymerization initiators provides for improved curing property of the photosensitive coloring composition, favorable solvent resistance of the color filter and suppressed residual color mixing even under low temperature conditions by a process comprising a second exposure after formation of a developed pattern.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McPherson whose telephone number is (571)272-1386.  The examiner can normally be reached on Monday-Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        





JAM
1/21/21